Case:19-10444-SDB Doc#:10 Filed:04/10/19 Entered:04/10/19 16:33:02 Page:1 of 6
iN THE UNITED STATES BANKRUPTCY COURT
Southern District of Georgia, Augusta Division

aE information to identify the case:

    
     
 

Debtor 1 - Ivey, Manquel

   
  

[X] Check if this is an
amended plan.

| Debtor 2
(Spouse, if filing)

  
 
   

‘Case Number 1:19-bk-10444
(if known)

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P, 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113).

1. Notices, Debtor(s) must check one box on each line to state whether or not the pian includes each of the following
items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) This plan: —_[ ] contains nonstandard provisions. See paragraph 15 below.
[X] does not contain nonstandard provisions.

(b)This plan: [ ] values the claim(s) that secures collateral. See paragraph 4(f) below.
[X] does not value claim(s) that secures collateral.

(c}This plan: L ] seeks to avoid a lien or security interest. See paragraph 8 below.
[X] does not seek to avoid a lien or security interest.

2. Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $ 842.00 for the applicable commitment
period of:

(If applicable include the following: These plan payments will change to $ monthly on , 20.)
(X] 60 months; or
[ ] a minimum of 36 months. See 11 US.C. § 1325(b)(4).

(b) The payments under paragraph 2(a) shall be paid:

[X ] Pursuant to a Notice to Commence Wage Withholding the Debtor(s) request(s) that the Trustee serve such Notice(s)}
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shali direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

IX ] Debtor 1 400 %  [] Debtor2_ %

{ ] Direct to the Trustee for the following reason(s):
[ ] The Debtor(s) receive(s) income solely from selfemployment, Social Security, government assistance,

or retirement.
[ ] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

“(c) Additional Payments of $ (estimated amount) will be made on (anticipated date)
from (source, including income tax refunds).

"GASB — Fou REP ac,

 
Case:19-10444-SDB Doc#:10 Filed:04/10/19 Entered:04/10/19 16:33:02 Page:2 of 6

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified
as follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied
to postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable.
Conduit payments that are to be made by the Trustee which become due after the filing of the petition but before the
month of the first payment designated here will be added to the prepetition arrearage claim. ~

MONTH OF FIRST
PAYMENTS TOBE = POSTPETITION |
PRINCIPAL MADE BY(TRUSTEE PpAYMENTTO ___ INITIAL MONTHLY

CREDITOR COLLATERAL RESIDENCE(Y/N) OR DEBTOR(S)) CREDITOR PAYMENT
None
(b} Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid

in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim. ;

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT — ARREARAGE
CREDITOR - COLLATERAL RESIDENCE(Y/N) OF ARREARAGE (if applicable)
U.S. Bank Home House and Lot y- 3500.00 0.00
Mortgage :
4, Treatment of Claims. From the payments received, the Trustee shall make disburseménts as follows unless designated
otherwise: z

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $. 4500.00

_(c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the
life of the plan as funds become available in the order specified by law.

(d} Fully Secured Allowed Claims. A!] allowed claims that are fully secured shall be paid through the plan as set forth

 

 

below.
DESCRIPTION OF " MONTHLY
CREDITOR “COLLATERAL ESTIMATED CLAIM INTEREST RATE PAYMENT
None
(ec) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within
_ 1 year of the petition date and secured by a purchase money security interest in any other thing of value. These claims
will be paid in full under the plan with interest at the rate stated below:
DESCRIPTION OF - MONTHLY
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE PAYMENT
None a

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
partially secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set -

GASB -~— Form 113 December 1, 2017

 
Case:19-10444-SDB Doc#:10 Filed:04/10/19 Entered:04/10/19 16:33:02 Page:3 of 6

forth below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4{h)
below. The plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s)
shall attach a certificate of service.

 

 

DESCRIPTION OF VALUATION OF MONTHLY
CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE PAYMENT
None
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
[ ] with interest at % per annum or [ ] without interest: ,
None
(h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated
claims provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $
0.00, whichever is greater.
5. Executory Contracts.
(a). Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DISBURSED
BY
DESCRIPTION OF PROPERTY/ ASSUMED/ MONTHLY  TRUSTEEOR
CREDITOR : SERVICES AND CONTRACT REJECTED PAYMENT — DEBTOR(S)
None :
(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR / ESTIMATED ARREARAGE
None
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: [ ] Direct to the Creditor; or [ ] To the
Trustee.
CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
None
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d)
’ to the following claimant(s):
CLAIMANT ADDRESS
None .
8 Lien Avoidance. Pursuant to 11 U.S.C. § 522(£), the Debtor(s) move(s)} to avoid the lien(s) or security interest(s) of the
following creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The
plan shall be served on all affected creditor(s) in compliance with Fed, R. Bankr. P, 4003(d), and the Debtor(s) shall attach
a certificate of service. ,
CREDITOR LIEN IDENTIFICATION {if known) PROPERTY
None

GASB — Form 113 December 1, 2017

 
Case:19-10444-SDB Doc#:10 Filed:04/10/19 Entered:04/10/19 16:33:02 Page:4 of 6

Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent
shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
U.S.C. § 362{a) be terminated as to the collateral only and that the stay under.11 U.S.C. § 1301 be terminated in all
respects. Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an
unsecured claim in paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from
entry of the order confirming this plan or by such additional time as the creditor may be granted upon motion filed within
that 180-day period.

_ CREDITOR ~ DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

None

10.

11.

12,

13.

14.

15.

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided
by11 U.S.C § 1325({a){5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan
are based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated
claims. In accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be
filed before or after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
‘creditor pursuant to Fed. R. Bankr. P. 3002,1(c) unless the Debtor ’s(s’) plan is modified after the filing of the notice to
provide for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P, 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter
13plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If
the Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f)-above), seek(s)
to avoid a security interest or lien (paragraph 8 above), of seek(s} to initiate a contested matter, the Debtor(s) must serve the
plan on the affected creditors pursuant to Fed. R. Bankr. P. 7004, See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it, Nonstandard provisions set out elsewhere
in this plan are void.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15,

Dated: April 10, 2019

/s/ Manguel Ivey
Debtor 1

 

Debtor 2

{sf Lauminnia Nivens
Attorney for the Debtor(s)

GASB — Form 113 December 1, 2017

 
Case:19-10444-SDB Doc#:10 Filed:04/10/19 Entered:04/10/19 16:33:02 Page:5 of 6

~ UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF GEORGIA —

AUGUSTA DIVISON
~ Manquel Ivey ) Case No.: 19-10444
- Debtor.) Chapter 13
)
)

CERTIFICATE OF SERVICE

‘J hereby certify that I have served a copy of the Amended Chapter 13 Plan by First Class —
~ Mail placing the same in the United States Mail with proper r postage affixed thereon to the
~ following addresses:. :

(see attached matrix)

_ Thereby certify that I have served a copy of the Amended Chapter 13 Plan on the.
. following corporations.addressed to an Agent or Officer by First Class Mail with proper postage
affixed thereon to the following addresses:

I hereby certify that.the following insured depository institutions were served by Certified |
Mail addressed to the officer of the institution:

-US Bank Home Mortgage
4801 Frederica Street
~ Owensboro, KY 42301-7441

I hereby certify that the following parties. and counsel | were served electronically through
“the Notice of Electronic Filing (NEF) at the following address:

~ Huon Le
Chapter 13 Trustee.
CM/ECF

This 10" day of April, 2019
/s/Lauminnia F. Nivens

Lauminnia F. Nivens
Debtor/Debtor’s Attorney

 
- tabel Mstzix for BEng 44-SDB
1130-1 es -
Case 19-10444-SDB .
Southern District of Georgia
- Augusta
Tue Apr, 2 19:09:44 ED? 2019

DSNB/MACYS -
PO BOX 8218 ~
, Mason, OH 45040-8218

INTERNAL REVENUE DEPARTMENT
PO Box 7346 ,
Philadelphia, PA 19101-7346

Laumiinia F. Nivens-

Law Office of Lauminnia Nivens
1101 11th Steet

Augusta, GA 30901-2840

" SOUTH CAROLINA DEPARMENS. OF REVENUE
300 Outlet Pointe Blvd Ste A
Columbia, SC 29210-5666

SYNCB/ ROOMS TO GO
PO Box 965036
Orlando, FL 32896-5036

The preferred mailing address (p} above has been substitut
by said entity/entities in a Notice of Address filed pursua

BANK OF AMERICA
PO Box 982238
Bl Paso, 1X 79998-2238

End of Label Matrix
Mailablé recipients © 17
Bypassed recipients 9
“Total : qv

Doc#: (fmm diememty 10/19 Entered:04/10/193S:54 Bs - Page:6 of 6

PO BOX 982238
EL PASO TX 79998-2238

Enhanced Recovery CoMPANY
PO Box 57547
Jacksonville, Fl 32241-7547

Manquel Ivey
1212 Longpoint Dr
Augusta, GA 30906-7600

Office of the U. §. Trustee
Johngon Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

(p}SRP FEDERAL CREDIT UNION
PO BOX 6730
NORTH AUGUSTA SC 29861-6730

U § BANK HOME MORTGAGE
4801 Frederica St
Owensboro, KY 42301-7441

GEORGIA DEPT REVENUE

COMPLIANCE DIVISION ARCS-BANKRUPTCY

1800 Century Blvd NE Ste 9100
Atlanta, GA 30345-3202

PO:Box 6497
Sioux Falls, §D 57117-6497

(p)GEORGIA DEPARTMENT OF REVENUE
COMPLIANCE DIVISION |
ARCS BANKRUPTCY

_ 1800 CENTURY BLVD NE SUITE 9100.

ATLANTA GA 30345-3202

Huon Le
P.O, Box 2127 |
Aligusta, GA 30903-2127 .

RADIUS GLOBAL SOLUDTONS .LLC
7831 Glenroy Rd Ste 250A
Minneapolis, MN 55439-3117

SYNCB/ JC PENNY.
PO Box 965007

Orlando, FL 32896-5007

URGENT CARE
3686 Wheeler Rd
Angusta, GA 30909-6520

ad for the following entity/entities ag so specified
nt to 11 U.S.C. 342(£) and Fed.R.Bank.P, 2002 (g) (4):

"GRP FEDERAL CREDIT UNZOW

PO Rox 6730 / :
North Augusta, §C 29861-6730.
